DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gaides et al. (US 20100271721) hereinafter Gaides ‘721.
Regarding claim 1, Gaides ‘721 discloses (Figs. 1-8) a liquid crystal display comprising: a backlight module (510) comprising a reflective polarizing film (560); a light control film (530) comprising: a light input surface and a light output surface opposite the light input surface, and alternating transmissive and absorptive regions (550, 540) disposed between the light input surface and the light output surface; and a liquid crystal panel (520) disposed between the backlight module and the light control film.
Gaides ‘721 does not necessarily disclose the absorptive regions have an aspect ratio of at least 30.
Gaides ‘721 discloses various materials for the absorptive regions that functions to absorb or block light (section 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular aspect ratio, since it has 
Regarding claim 4, Gaides ‘721 the duty cycle of the light control film is from 70% to 99.9%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular duty cycle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular duty cycle, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 2-3, 5, 9-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaides ‘721 in view of Gaides (US 20090115943) hereinafter Gaides ‘943.
Regarding claim 2, Gaides ‘721 does not necessarily disclose a diffuse layer disposed on the light input surface or the light output surface of the light control film, wherein the diffuse layer has a clarity of less than 70% and a haze of less than 60%.
Gaides ‘943 discloses (Figs. 1-4C) a diffuse layer (152) disposed on the light input surface or the light output surface of the light control film (22) (sections 0045-0046). It would 
Regarding claim 3, Gaides ‘721 does not necessarily disclose the diffuse layer is laminated on the light input surface or the light output surface of the light control film.
Gaides ‘943 discloses (Figs. 1-4C) the diffuse layer is laminated on the light input surface or the light output surface of the light control film (sections 0044-0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gaides ‘943 so that the intensity of light is more spatially uniform.
Regarding claim 5, Gaides ‘721 does not necessarily disclose the diffuse layer is a volumetric diffuser.
Gaides ‘943 discloses (Figs. 1-4C) various films as the diffuse layer (sections 0044-0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gaides ‘943 so that the intensity of light is more spatially uniform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diffuser layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Gaides ‘943 discloses (Figs. 1-4C) various films as the diffuse layer (sections 0044-0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gaides ‘943 so that the intensity of light is more spatially uniform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diffuser layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10, Gaides ‘721 does not necessarily disclose the surface diffuser comprises a material having a first refractive index and the surface diffuser is embedded in a material having a refractive index lower than the first refractive index.
Gaides ‘943 discloses (Figs. 1-4C) various films as the diffuse layer (sections 0044-0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gaides ‘943 so that the intensity of light is more spatially uniform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diffuser layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular refractive indices, since it has been 
Regarding claim 11, Gaides ‘721 discloses (Figs. 1-8) a liquid crystal display comprising: a backlight module (510); a light control film (530) comprising: a light input surface and a light output surface opposite the light input surface, and alternating transmissive and absorptive regions (550, 540) disposed between the light input surface and the light output surface; a liquid crystal panel (520) disposed between the backlight module and the light control film.
Gaides ‘721 does not necessarily disclose a diffuse layer laminated on the light input surface of the light control film, wherein the diffuse layer has a clarity of less than 70% and a haze of less than 60%.
Gaides ‘943 discloses (Figs. 1-4C) a diffuse layer (152) laminated on the light input surface of the light control film (22) (sections 0045-0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gaides ‘943 so that the intensity of light is more spatially uniform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular clarity and haze, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Gaides ‘721 does not necessarily disclose the absorptive regions have an aspect ratio of at least 5.
Gaides ‘721 discloses various materials for the absorptive regions that functions to absorb or block light (section 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular aspect ratio, since it has 
Regarding claim 13, Gaides ‘721 does not necessarily disclose the absorptive regions have an aspect ratio of at least 5.
Gaides ‘721 discloses various materials for the absorptive regions that functions to absorb or block light (section 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular aspect ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular aspect ratio, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, Gaides ‘721 the duty cycle of the light control film is from 70% to 99.9%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular duty cycle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It 
Regarding claim 15, Gaides ‘721 does not necessarily disclose the diffuse layer is a volumetric diffuser.
Gaides ‘943 discloses (Figs. 1-4C) various films as the diffuse layer (sections 0044-0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gaides ‘943 so that the intensity of light is more spatially uniform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diffuser layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 19, Gaides ‘721 does not necessarily disclose the diffuse layer is a surface diffuser.
Gaides ‘943 discloses (Figs. 1-4C) various films as the diffuse layer (sections 0044-0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gaides ‘943 so that the intensity of light is more spatially uniform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diffuser layer, since it has been held to be within the general skill of a worker in the art to select a known material on the 
Regarding claim 20, Gaides ‘721 does not necessarily disclose the surface diffuser comprises a material having a first refractive index and the surface diffuser is embedded in a material having a refractive index lower than the first refractive index.
Gaides ‘943 discloses (Figs. 1-4C) various films as the diffuse layer (sections 0044-0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gaides ‘943 so that the intensity of light is more spatially uniform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diffuser layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular refractive indices, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaides ‘721, and Gaides ‘943 in view of Ikeda et al. (US 20090128745).
Regarding claim 6, Gaides ‘721 does not necessarily disclose the diffuse layer comprises a diffusing optical adhesive comprising a polymeric matrix and polymeric particles, the diffusing optical adhesive bonding the light input surface of the light control film to the liquid crystal panel.

Regarding claim 7, Gaides ‘721 does not necessarily disclose the diffusing optical adhesive is a pressure sensitive adhesive.
Ikeda discloses (section 0102) the diffusing optical adhesive is a pressure sensitive adhesive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ikeda to exhibit light diffusing properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diffuse layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, Gaides ‘721 does not necessarily disclose the diffusing optical adhesive is a structural adhesive.
Ikeda discloses (section 0102) the diffusing optical adhesive is a structural adhesive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ikeda to exhibit light diffusing properties. It would have 
Regarding claim 16, Gaides ‘721 does not necessarily disclose the diffuse layer comprises a diffusing optical adhesive comprising a polymeric matrix and polymeric particles, the diffusing optical adhesive bonding the light input surface of the light control film to the liquid crystal panel.
Ikeda discloses (section 0102) the diffuse layer comprises a diffusing optical adhesive comprising a polymeric matrix and polymeric particles, the diffusing optical adhesive bonding the light input surface of the light control film to the liquid crystal panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ikeda to exhibit light diffusing properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diffuse layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 17, Gaides ‘721 does not necessarily disclose the diffusing optical adhesive is a pressure sensitive adhesive.
Ikeda discloses (section 0102) the diffusing optical adhesive is a pressure sensitive adhesive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ikeda to exhibit light diffusing properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 18, Gaides ‘721 does not necessarily disclose the diffusing optical adhesive is a structural adhesive.
Ikeda discloses (section 0102) the diffusing optical adhesive is a structural adhesive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ikeda to exhibit light diffusing properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular diffuse layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871